Citation Nr: 1505771	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for contusion of the brain manifested by left hyperreflexia.

2. Entitlement to a separate rating for paresthesia of the lower left extremity. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to April 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to an increased rating for contusion of the brain.  

The Veteran and his wife testified before the undersigned at a Board hearing in August 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in January 2014 where, in pertinent part, the Board denied entitlement to an increased rating for contusion of the brain and remanded the issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

In August 2014, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the January 2014 Board decision to the extent that it denied an entitlement to a rating in excess of 10 percent for contusion of the brain and remanded the matter back to the Board.

The issue of entitlement to a separate rating for paresthesia of the lower left extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's contusion of the brain has been manifested by objective evidence of mild memory loss, attention, concentration and executive functions; moderate impairment has not been shown


CONCLUSION OF LAW

The criteria for a rating of 40 percent for contusion of the brain manifested by left hyperreflexia have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8045 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received VCAA notification prior to the unfavorable agency decision by letter dated in March 2009.  He was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded several VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, the United States Court of Appeals for Veterans Claims (Court) has held that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The transcript of the August 2013 hearing reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

General Legal Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. §§ 4.7, 4.21. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Rating Criteria

The Veteran's service-connected contusion of the brain has been assigned a 10 percent rating under Diagnostic Code 8045.

Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

VA is to evaluate physical (including neurological) dysfunctions under an appropriate diagnostic code for that disability.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, and labeled "total." The evaluator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8045.


Factual Background

The Veteran stated that his service-connected disability has been manifested by anxiety, irritability, impaired muscles and atrophy, memory loss, difficulty concentrating and impaired vision.  

Personnel and medical records from the Tennessee Valley Authority (TVA) and private practitioners dated from 1996 to 2000 note reports of dizziness and paranoia/anxiety type behavior due to military head injury. 

VA treatment records dated from April 2008 to August 2013 note complaints of numbness of the left face, left arm and left leg.  However, the records do not indicate whether the conditions are related to the appellant's service-connected contusion of the brain.  While VA treatment records dated in 2000 document reports of anxiety, depression and transient memory loss, the records from April 2008 to August 2013 are negative for cognitive impairments related to the appellant's contusion of the brain.  Specifically, the records do not note complaints or findings of memory loss, difficulty with concentration, anxiety or depression.  

The appellant was afforded a VA examination in April 2009.  The examiner noted memory loss, but did not indicate what caused the condition.

Thereafter, in a June 2009 VA examination, the examiner reported that the Veteran had episodic memory loss and treatment for anxiety and depression.  Although the appellant was noted as having mild memory impairment, the examiner determined that there was no objective evidence of memory loss found on testing.  Judgment, motor activity, consciousness and visual spatial orientation were found to be normal.  The Veteran was consistently oriented to person, time, place and situation.  There was also no evidence of dysfunction in his communication skills or neurobehavioral effects.  However, the examiner determined that the disability's impact on occupational activities was memory loss.

In a report following a June 2012 VA examination, the examiner noted that the appellant had mild memory impairment, difficulty walking tandemly and had external rotation of the left lower extremity.  On cognitive examination, he missed one recall item and swapped the letter O for the letter R when spelling "word" backwards.  However, the examiner noted that there were no complaints of impairment of memory, attention, concentration or executive functions.  His judgment, motor skills, consciousness and visual spatial orientation were normal, his social interaction was routinely appropriate, and he was oriented to person, time, place and situation.  There was also no evidence of dysfunction in his communication.  It was noted that he had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.

During the August 2013 Board hearing, the appellant reported the symptoms associated with his contusion of the brain included numbness of the entire left side of his body, difficulty remembering things, fatigue, and being easily aggravated.  He also reported dizziness associated with rising rapidly from a lowered or sitting position, to a standing one that occurred once or twice a week.  However, he did not have headaches or blurred or double vision.  

In statements submitted in support of his claim, the appellant also reported that he got lost in unfamiliar surroundings.

Most recently, the Veteran was afforded a VA examination in February 2014.  He again reported short term memory problems.  A mini mental state examination was conducted.  The appellant scored 1/3 on recall and did not make an attempt to try to spell backwards, which the examiner determined suggested a lack of effort.  The examiner determined that there was no objective evidence of memory loss.  Judgment, visual spatial orientation, consciousness and motor activity were normal.  His social interaction was occasionally inappropriate; he was oriented to person, time, place and situation.  It was noted that he had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction and there was no evidence of dysfunction in his communication.  The examiner noted that motor examination was remarkable for obvious "give-way" weakness of the left upper and lower extremities, which indicated clearly that the Veteran was not giving any effort.  Thus, there was functional weakness of the left limbs, which was due to a lack of effort.

In a November 2014 private opinion, following a review of the evidence of record and a conversation with the appellant, the private physician determined that the appellant's cognitive impairments should be rated at level 3; his orientation should be rated at level 1 and in some situations would meet the criteria of level 2 impairment; his judgment should be rated at level 2; his visual spatial orientation should be rated at level 2; his emotional/behavioral impairments should be rated at level 2; and that his motor activity and sensory impairment should be rated at level 2.

Analysis

After a review of the evidence, and resolving all doubt in favor of the Veteran, the Board finds that the criteria for level 2 impairment of memory, attention, concentration, and executive functions have been met.  In this regard, the VA examiners determined that there were only complaints of mild memory loss, but without objective evidence on testing.  However, the June 2012 VA examiner noted that during cognitive testing, the appellant missed one recall item and swapped the letter O for the letter R when spelling "word" backwards.  As such, the Board finds that there is objective evidence on testing of mild impairment of memory, attention, concentration, and executive functions.  Thus, a 40 percent rating is warranted.  

 The Board acknowledges the private physician's opinion that the Veteran's memory problems are indicative of moderate impairment.  However, VA treatment records from April 2008 to August 2013 are negative for complaints of or treatment for memory loss or difficulty with concentration.  The only evidence suggesting objective findings of memory loss are the cognitive test results from the June 2012 VA examination.  Accordingly, the evidence as a whole demonstrates that any objective impairment which does exist is best characterized as mild in degree, and not more.  Therefore, the Board finds that the Veteran satisfies the criteria for impairment level 2 for the memory, attention concentration, and executive functions facet.  38 C.F.R. § 4.124a.  While a private opinion in November 2014 indicated that the Veteran's cognitive deficit should be rated as "3," this was based on the fact that his cognitive functioning had not been appropriately measured, according to that doctor.  However, as noted above, the fact remains that there is a lack of evidence to support a higher evaluation- such lack of evidence does not itself serve as a basis for an increase, as the private doctor appears to be suggesting.

The Board has also considered whether a rating in excess of 40 percent is warranted under the formula for TBI.  However, the record does not support a finding of impairment at a level of 3 or total impairment in any of the remaining 10 facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" so as to warrant a higher disability rating at any time throughout the duration of the appeal.  Specifically, his judgment has not been shown to be moderately severely impaired.  Moreover, while the Veteran could become irritated over minor things, causing occasional inappropriate social interaction per the November 2014 VA examiner, to attain a "3" for this facet such inappropriateness must occur most or all of the time.  

Regarding orientation, the Veteran would need to be often disoriented to 2 or 4 of the 4 aspects (person, time, place, situation).  Here, the Veteran would get lost geographically; the other aspects do not appear to be affected and even the private examiner commented in November 2014 that he would rate the Veteran a "2" in this category, which would not support a higher evaluation here.

Regarding motor activity, at the last VA examination there was a lack of effort on the part of the Veteran.  The prior June 2012 examination indicated normal findings.  The private doctor in November 2014 essentially conceded that there was no information regarding motor function as measured by physical therapists or a physiatrist.  Thus, there is no basis for assigning higher than a "2" for this TBI facet.

The record also fails to demonstrate severely impaired visual spatial orientation.  To the contrary, this was assessed as normal at both the June 2012 and February 2014 VA examinations.  While the Veteran is competent to report impaired vision, the weight of the evidence is against an increase on this basis, given the objective findings noted above.

Subjective symptoms do not have a facet greater than "2" and thus cannot serve as a basis for a higher rating here.  

Finally, neither neurobehavioral effects nor communication problems have been shown to be adequately severe to warrant a higher evaluation.  The VA examiners in June 2012 and February 2014 both found that the Veteran's symptoms were consistent with scores of "0" for these facets.  No other evidence of record shows adequate symptomatology in these categories to justify a higher evaluation on such basis.

The Board has considered whether a staged rating is appropriate in the instant case, however, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Fenderson, supra.

Accordingly, the Board concludes that, throughout the period of the appeal, the Veteran's contusion of the head warrants a 40 percent disability rating.  38 C.F.R. §§ 3.102, 4.3 (2014).

Extraschedular Consideration 

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's contusion of the head for extra-schedular consideration.  In this regard, the appellant reports that his disability has been manifested by anxiety, irritability, impaired muscles and atrophy, memory loss, difficulty concentrating and impaired vision.  The rating criteria contemplate these symptoms.  Additionally, the criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Board remanded this issue of entitlement to a TDIU in its January 2014 decision.  The issue has not yet been returned to the Board for further appellate consideration.  Accordingly, the Board will not address it at this time. 


ORDER

Entitlement to a 40 percent rating for contusion of the brain manifested by left hyperreflexia is granted.


REMAND

In the June 2009 VA examination, the Veteran was noted as having paresthesia of the left leg.  The appellant contends that the condition is a residual of his service- connected contusion of the brain.  VA has a policy of evaluating all disabling conditions separately.  38 C.F.R. § 4.25(b) (2014).  As such, a VA examination is needed to determine if the Veteran's paresthesia of the left leg is a residual of his service-connected contusion of the brain.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a neurologic VA examination to determine the etiology of his diagnosed paresthesia of the lower left extremity.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the diagnosed paresthesia of the left leg is a residual of his service-connected contusion of the brain.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

The examiner is to report and discuss all symptoms claimed by the Veteran to be a residual of his service-connected contusion of the brain.

The examiner should also discuss all effects of the left side contusion of the brain on the left side of the body.

2. If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


